Citation Nr: 1207796	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hypercholesterolemia.  

4.  Entitlement to service connection for post operative appendectomy residuals manifested as abdominal pain.  

5.  Entitlement to a higher initial rating for service connected liver damage.  


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1983 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Salt Lake City, Utah that denied service connection for the issues on appeal.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.  

In November 2008, the RO granted service connection for liver damage and assigned a noncompensable rating.  In January 2009, the Veteran expressed disagreement with the noncompensable rating.  The Board construes the Veteran's January 2009 statement to be a notice of disagreement with the November 2008 RO decision.  It is included as an issue on appeal.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 20.201.

The issues service connection for a right knee disability, left knee disability, and a higher initial rating for liver damage are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has current pain and scarring from an in-service appendectomy.

2.  Hypercholesterolemia is a laboratory test result that is not, in and of itself, representative of a disability for VA compensation purposes. 



CONCLUSIONS OF LAW

1.  Current residuals of an in-service appendectomy were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 U.S.C.A. §§ 3.303 (2011). 

2.  The criteria for entitlement to service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 U.S.C.A. §§ 3.303, 3.304, 4.14 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The Board is granting the claim for service connection for residuals of an appendectomy.  Further notice or assistance is not required to substantiate that claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The April 2006 letter, nonetheless, asked the Veteran to submit evidence in his possession.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran received the required VCAA notice in an April 2006 letter from the RO.  The letter was issued prior to the initial adjudication of the claim.

The RO has obtained the Veteran's service treatment records and all reported records of pertinent post-service treatment.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As discussed below there is no competent evidence that the Veteran has a current disability or signs and symptoms of a current disability as the result of hypercholesterolemia.  Hence, an examination is not warranted.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Appendectomy Residuals

Service treatment records, dated in November 2004, show that the Veteran had an appendectomy following an acute appendicitis.  He subsequently complained of left flank pain in the left lower quadrant upon running.  Additional testing could not identify an etiology.  He reports that he continues to have this pain.  See January 2009 statement.  

The Veteran reports that he has had abdominal pain following an appendectomy.  A pre-separation VA examination in June 2006 showed appendectomy scars.  They were noted to be non-disfiguring, but it was not reported whether they were tender on examination.

The Veteran undeniably had an in-service event, consisting of an appendectomy.  He has provided competent reports of ongoing occasional pain since the appendectomy.  There is nothing in the record that explicitly contradicts the Veteran's reports.  They are credible.  

Accordingly, the criteria for service connection for the residuals of an appendectomy are met.

Hypercholesterolemia

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The finding of hypercholesterolemia represents only a laboratory finding and not an actual disability, in and of itself, for which VA compensation benefits are payable.  Hyperlipidemia, elevated triglycerides, and elevated cholesterol, are laboratory test results, and are not, in and of themselves, disabilities.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  

The Veteran has not reported any symptoms from the elevated cholesterol and the record does not otherwise suggest the presence of such symptoms.  

The Veteran was found to have liver damage from medication associated with treating hypercholesterolemia.  He is; however service connected for a liver disorder.  No other disability cholesterol related disability has been identified.

Absent evidence of current disability associated with the elevated cholesterol levels, the weight of the evidence is against the claim.  Thus, the Board need not determine the relationship of the Veteran's hypercholesterolemia to service. 



ORDER

Service connection for hypercholesterolemia is denied.  

Service connection for post operative residuals of an appendectomy is granted. 


REMAND

Regarding the claimed knee disability, service treatment records from June 1990 reflect that the Veteran complained of left knee pain and was found to have retropatellar inflammation.  X-rays of the knees taken in February 1991 were negative.  Service records from February 1991 show that the Veteran used a right knee brace while running.  Service treatment records, dated in October 1995, show that he complained of left knee pain associated with running.  He was assessed as pulling his hamstring.  In June 2005, he reported left knee pain and was assessed as having posterior left knee strain.   In May 2006, he again complained of left knee pain associated with running.  On his March 2006 separation medical history questionnaire, he reported having knee trouble.  He stated that he wore braces and had locking, clicking, and instability in both knees.  

On the pre-separation VA general medical examination it was reported that the lower extremities were normal, but it does not appear that the Veteran's reports of knee disability were specifically considered.

The Veteran continues to report pain in both knees.  See January 2009 statement.  As there is evidence of a continuity of symptomatology of bilateral knee pain beginning in service, a VA examination is necessary to determine whether the Veteran has a current right or left knee disability related to service.  McLendon.

In a November 2008 rating decision, the RO granted service connection for liver damage and assigned a noncompensable rating.  The Veteran's January 2009 written statement constitutes a notice of disagreement with the initial rating for liver damage.  A statement of the case has not been issued as it relates to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has any current knee disability; and if so, whether it is related to service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should interview the Veteran about his current knee symptoms and conduct a clinical examination for both knees, including any indicated tests or studies.  For each disorder found during clinical examination, he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or for degenerative arthritis, onset during service or in the year immediately after service, or is otherwise the result of a disease or injury in service. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report an in-service knee injury, his symptoms and history; and such reports must be considered in formulating any opinions.  

The absence of service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

The examiner should note the service treatment records showing complaints of left knee pain and the use of a right knee brace.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

2.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete. 

3.  The AOJ should issue a statement of the case as to the issues of entitlement to a higher initial rating for a liver disorder.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


